DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard et al (Etching Behavior of GaN Using Chemically-Assisted Ion-Beam Etching ;Annual report 1998, Dept. of Optoelectronics, University of Ulm; pg. 34-37) in view Atikian et al (US 2018/0138047) as supported by Sainiemi et al (US 2016/0035539).
Eberhard et al disclose a dry-etching process to form an optoelectronic device using chemically-assisted ion-beam etching (CAIBE), wherein the substrate is located on a rotatable stage, that can be temperature controlled in the range of 250 C to 1250 C. Additionally, the stage can be tilted relative to the ion beam, offering an extra possibility to control the profile of the etched structures. The chemically-reactive chlorine is introduced through a ring nozzle onto the substrate surface, whereas Ar is used as feed gas for the ion source (see the “Experimental” section at page 4); and aforesaid teaching easily reads on the claimed first reactive gas (such as Ar) and the second reactive gas chlorine (Cl2). Examiner noted that Eberhard et al disclose above that the substrate and the first reactive gas are similar in nature as the instant invention and it is expected that such will generate similar volatile materials upon reaction, unless applicants show on the contrary.
Eberhard et al may not explicitly disclose extracting and accelerating some of the reactive ions from the plasma to form a collimated reactive ion beam towards to substrate to be etched to form a slanted surface-relief structure.
However, Atikian et al disclose an ion beam milling or etching process, where an RF or DC generator strikes a plasma with the process gas.  The ions are then electrostatically accelerated with a grid and collimated through ion optics [0023]; The platform is moved relative to the ion stream to facilitate undercutting a portion of the bulk substrate otherwise shielded by the mask (abstract); A non-immersed neutralizer may be used to add electrons to the extracted ion beam, the electrons typically having about 1.25 times that of the beam current, in this example, the neutralizer may be set to 120 mA.  The tilt of the stage (platform) may be adjusted to achieve whichever desired angle of undercut one would want in the final device, for a non-limiting example, platform tilts of 20 degrees to 70 degrees [0024],[0026].
Additionally, Sainiemi et al disclose a process of fabricating a microstructure on a substrate is provided to form an optical component such as slanted optical grating ([0030], figure 2B,2C), in which the substrate is supported behind an aperture provided by a partitioning system with a particle source forward of the aperture.  The particle source is configured when active to generate a beam of particles for patterning the substrate, which is directed towards and encompasses the aperture [0006], [0007]; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Atikian et al’s teaching of extracting reactive ions to form reactive ions into Eberhard et al’s teaching for easily forming etched surface with desired angle or slanted etched surface in a controlled manner as taught by Atikian et al and such is supported by Sainiemi et al.
With regards to claims 9-10, Eberhard et al disclose the first reactive gas is Ar and the second reactive gas is chlorine (see the “EXPERIMENTAL” at page 34).
With regards to claims 13-15, in the absence of showing any criticality of the claimed characteristics of the slanted optical grating structure, it would have been an obvious design choice and such would have been easily achieved by one of ordinary skill in the art before the effective filing date of the claimed invention by routine experimentation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,502,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention in the ‘958 broadly encompasses the instant invention. Both the invention directed to a chemically assisted reactive ion beam etching and the low-molecular-weight gas of the patent ‘958 encompasses the first reactive gas in the instant application.

Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,684,407. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention in the patent ‘407 broadly encompasses the instant invention.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713